Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D19-2278
              Lower Tribunal Nos. 18-5286A and 17-24248
                         ________________


                        Alexander Fernandez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Diane V.
Ward, Judge.

      Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before FERNANDEZ, MILLER, and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2